     Case 1:18-cr-00199-NONE-BAM Document 108 Filed 04/06/21 Page 1 of 3
 1                                                               (SPACE BELOW FOR FILING STAMP ONLY)

 2
      Roger S. Bonakdar, #253920
 3    2344 TULARE ST., SUITE 200
      FRESNO, CALIFORNIA 93721
 4    PHONE (559) 495-1545
      FAX (559) 495-1527
 5
      Attorney for DEFENDANT, ELADIO FELIX-LEON
 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
                                                 ******
11
      UNITED STATES OF AMERICA,                          CASE NO. 1:18CR00199-1
12
                                   Plaintiff,            STIPULATION TO CONTINUE
13
                                                         SENTENCING; ORDER
                            v.
14
      ELADIO FELIX-LEON,                                 Sentence Date: April 9, 2021
15                                                       Time: 9:00 a.m.
                                   Defendant.            Courtroom 4
16                                                       Hon. Dale A. Drozd
17

18

19            WHEREAS the Sentencing Hearing has been scheduled in this matter for April 9, 2021.

20            WHEREAS Roger S. Bonakdar, counsel for Defendant Eladio Felix-Leon (herein “Mr.

21    Felix-Leon”) requests a continuance of the April 9, 2021, Sentencing on the grounds that

22    counsel is involved in an arbitration hearing, and will be unavailable for the Sentencing hearing

23    in this matter.

24            Further, Roger S. Bonakdar, counsel for Defendant Eladio Felix-Leon (herein “Mr.

25    Felix-Leon”) requests a continuance of the April 9, 2021, Sentencing so that he may meet with

26    Mr. Felix-Leon and to complete steps necessary for the Government to, and for the Court to

27    apply, a “safety valve” and First Step compliant sentence. This will result in changes to the

28    PSR and further informal and formal objections.



                                                1
                            STIPULATION TO CONTINUE SENTENCING; ORDER
     Case 1:18-cr-00199-NONE-BAM Document 108 Filed 04/06/21 Page 2 of 3
 1            WHEREAS counsel for the parties have met and conferred concerning the continuance,

 2    and the Government and Probation are in agreement.

 3            THEREFORE, IT IS STIPULATED by and between the parties that the April 9, 2021,

 4    sentencing hearing be continued to May 7, 2021, or in the alternative to a date not less than 45

 5    days from the April 9, 2021, sentencing date.

 6            THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed

 7    in multiple counterparts, and that said counterparts (when offered together) shall constitute a

 8    fully executed original. In this regard, signatures by facsimile shall be given the same force

 9    and effect as originals.

10            IT IS SO STIPULATED:

11     Dated: April 6, 2021                                BONAKDAR LAW FIRM

12                                                     By: /s/ Roger S. Bonakdar

13                                                          ROGER S. BONAKDAR

14                                                          Attorney for Defendant

15                                                          ELADIO FELIX-LEON

16    Dated: April 6, 2021                                 United States Attorney’s Office

17                                                         /s/ Kathleen Servatius

18                                                         KATHLEEN SERVATIUS

19                                                         Assistant United States Attorney

20    Dated: April 6, 2021                                 UNITED STATES PROBATION

21                                                         /s/ Tony Vue

22                                                         TONY VUE

23                                                         Senior United States Probation Officer

24                                                ORDER

25            The Stipulation to Continue Sentencing Hearing having come before this Court and

26    good cause appearing therefore;

27    /////
28    /////



                                                  2
                              STIPULATION TO CONTINUE SENTENCING; ORDER
     Case 1:18-cr-00199-NONE-BAM Document 108 Filed 04/06/21 Page 3 of 3
 1           IT IS HEREBY ORDERED that April 9, 2021, Sentencing hearing is hereby continued

 2    to May 7, 2021, or to a date convenient for the Court’s calendar.

 3    IT IS SO ORDERED.
 4
         Dated:     April 6, 2021
 5                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                               3
                           STIPULATION TO CONTINUE SENTENCING; ORDER
